Per Curiam.
This action was tried before the court without a jury. There are no findings of facts or conclusions of law, and no decision which authorized the entry of the judgment appealed from. The opinion of the trial court cannot take the place of a formal decision. The appeal should, therefore, be dismissed, and the matter remitted to" the Special Term to supply the defect. (Minner v. Minner, 238 N. Y. 529; Ventimiglia v. Eichner, 213 id. 147; Herder v. Clifford, 225 App. Div. 780; Electric Boat Co. v. Howey, 96 id. 410.) All concur. Present — Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ. Appeal dismissed, without costs, and matter remitted to the Special Term to supply the defect. [133 Misc. 517.]